Exhibit 10.2

 

AMENDMENT NO. 1 TO CONTRACT FOR SERVICES

 

This Amendment No.1 to Contract for Services (“Amendment No. 1” is made on and
is effective as of        November 2010

 

Between

 

1.               MGT Capital Investments Inc, whose Registered Office is
situated at 66 Hammersmith Road, London W14 8UD (together with its subsidiary
companies and or any associated companies known hereinafter as “the Client”) of
the one part, and

 

2.               D4D Limited whose Registered Office is situated at 89 Leigh
Road, Eastleigh, Hampshire, SO50 9DQ (known hereinafter as “the Company”) of the
other part.

 

Recitals

 

The Client and the Company have previously entered into the original Contract
for Services dated 29 July 2010 (the “Original Contract”).

 

The Client is considering entering into a Securities Purchase Agreement (the
“SPA”) dated November      2010 between the Client and Laddcap Value Partners
III, LP (the “Purchaser”) providing for, among other things, the purchase of
6,500,000 shares of the Client’s common stock by the Purchaser.

 

The Client and the Company desire to amend the Original Contract, upon the terms
and subject to the conditions hereinafter set forth in the Operative Provisions
of this Amendment No. 1.

 

Operative Provisions

 

The Services to be Undertaken, the Contract Price, Rights and Obligations and
Associated Matters

 

1.               Capitalized terms not otherwise defined in this Amendment No. 1
have the respective meanings ascribed to them in the Original Contract.

 

2.               The Original Contract is hereby amended as follows:

 

(a)          The provision of corporate executive services set forth on
Section C of Schedule A is hereby amended to provide (i) the Company intends to
provide the services of Mr. Tim Paterson-Brown to act in the capacities of
Chairman, Board member, and Chief Executive Officer at an annual base fee of
£260,000, and (ii) the Company intends to provide the services of Mr. Allan
Rowley to act in the capacities of Board member and Chief Financial Officer at
an annual base fee of £200,000;

 

--------------------------------------------------------------------------------


 

(b)         The payment of consulting fees set forth on Section C of Schedule A
is hereby amended to provide that if the closing contemplated under the SPA
takes place in accordance with the terms thereof, then, notwithstanding the
respective terminations of Mr. Paterson-Brown’s engagement by the Client and
Mr. Rowley’s engagement by the Client in accordance with the provisions of the
SPA, the Client’s obligation to pay the consulting fee to the Company shall not
terminate and each such person shall, nevertheless, continue to be entitled to
receive the indicated consulting fee for the remainder of the three-year Term
described in the Section B of Schedule A; to be free from doubt, this provision
is only operative in the event that the transactions contemplated by the SPA are
carried out in accordance with the provisions of the SPA;

 

(c)          The contract price set forth on Section C of Schedule A is hereby
modified to delete references to the (i) the Medicsight Disposal Project Fee and
(ii) the Moneygate Disposal Project Fee;

 

(d)         Section 4, is hereby amended by inserting the phrase: “Except as may
be required by applicable law.   .   .  “ at the beginning of such Section;

 

(e)          Section 38 is hereby admended to provide for the exclusive
jurisdiction of the courts of England and Wales; and

 

(f)            Section 40 is hereby added to provide for acceleration of and the
immediate payment of the consulting fees set forth on Section C of Schedule A
upon the first of the following to occur (i) Client’s uncured default after 15
days’ written notice of its breach of this Contract for Services; (b) a material
adverse change in Client’s prospects; (iii) a change of control other than the
change of control contemplated by the SPA.

 

3.               The Original Contract is amended mutatis mutandis to reflect
the modifications set forth herein. Except for the foregoing and except as
otherwise specifically set forth herein, the Original Contract remains
unmodified and in full force and effect.

 

The Parties agree and intend to be bound by this Contract for Services, as
amendesd.

 

 

The Client:

 

 

 

 

 

 

 

Signed:

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

The Company:

 

 

 

 

 

 

 

 

 

Signed:

 

 

Dated:

 

 

--------------------------------------------------------------------------------